Citation Nr: 0107239	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an effective date earlier than September 28, 
1998 for the award of service connection for a disability 
characterized as heart disease, hypertension, with abdominal 
aortic aneurysm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran has verified active military service from June 
1958 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.



REMAND

The veteran's VA Form 9 was received by VA in October 1999.  
On that form, he requested a hearing before the traveling 
section of the board, sitting in Atlanta.  A review of his 
claims folder next shows that a June 2000 notice letter 
informs the veteran that his hearing is to be held on July 
25, 2000.  Our review of the claims folder does not show 
either that the veteran failed to report, or that a hearing 
transcript is associated with the record.  However, a 
September 7, 2000 letter from the veteran's representative 
states: "The veteran does not wish to appear before the 
board locally.  It is out contention that the issue can be 
more effectively argued at an informal hearing before the 
Board of Veteran's Appeals.  We would like the claim 
transferred to the [Board] in Washington D.C. for an informal 
hearing."

It is not clear from review of the veteran's claims folder 
whether he wishes to withdraw his request for a hearing, or 
change his hearing request.  Therefore, this matter must be 
remanded for clarification. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  First, the RO should associate any 
transcript of a hearing already held with 
the veteran's claims folder.  

2.  Next, the RO should send the veteran 
a hearing election form, requesting that 
he indicate his desire for a hearing 
before a Member of the Board, or for the 
cancellation of his travel board hearing 
in writing.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




